MORRISON, Judge.
Relator is confined in the Smith County jail following conviction in each of four cases charging a misdemeanor.
Relator presented to Honorable Ned Price, County Judge of Smith County, his application for habeas corpus alleging that he is afflicted with and suffering from a disease of such a nature that any species of confinement will endanger his life.
This appeal is from the judgment entered by Judge Price at the conclusion of the hearing, remanding relator to the custody of the sheriff until the fines and costs in said convictions are paid or satisfied.
The statement of facts fully supports the finding of the trial judge that relator failed to show that confinement would endanger his life.
Where the confinement is after conviction, it must be shown that any confinement would endanger the life of the prisoner before he is entitled to release. See Art. 137, C.C.P.; Thomas *218v. State, 40 Tex. Cr. R. 562; Ex Parte Tittle, 37 Tex. Cr. R. 597; 40 S.W. 598.
The facts further support the trial court’s finding that the treatment prescribed by relator’s private physician, both medicines and diet, could be received by relator while confined in jail. Under such circumstances, relator is not entitled to release. See Ex Parte Lynch, 150 Tex. Cr. R. 239, 200 S.W. 2d 828.
The judgment of the trial court is affirmed.